Citation Nr: 0409808	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-10 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to increased evaluation for service-connected 
right knee disability, currently evaluated at 10 percent.

2.  Entitlement to increased evaluation for service-connected left 
knee disability, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to January 
1997, with total prior inactive service of approximately 26 years.  
This case comes properly before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Columbia, South Carolina (RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Notwithstanding the efforts undertaken to prepare this claim for 
appellate review, the Board finds that a remand is in order.  The 
Board remands this claim to ensure full and complete compliance 
with the enhanced duty to assist provisions enacted by the 
Veterans Claims Assistance Act of 2000 (VCAA) and for further 
development of evidence to complete the record for the purpose of 
a thorough evaluation of all material facts when issuing a 
decision.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Rating Schedule 
is primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a result of 
or incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).

The veteran's private treatment records dated in January 2004 are 
incomplete as to range of motion on the right knee.  These records 
also indicate that the veteran is a potential candidate for knee 
replacement surgery, but do not specify whether it is the right, 
left, or both knees, which are to be considered for such a 
procedure, and why.  Although incomplete and occasionally 
ambiguous, these private records show some differing impressions 
from the last VA examination, conducted in December 2001.  The 
report from that VA examination is also ambiguous as to the right 
knee, stating "the right knee is essentially with the same 
findings as the left knee."  At this time, the Board cannot make a 
determination as to which examination is more probative.

A VA radiological examination performed in December 2001 reported 
mild to moderate osteoarthritic changes in the right knee and mild 
narrowing of the medial compartment of the left knee.  The VA 
General Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 38 C.F.R. § 
4.71a, Diagnostic Codes 5010 and 5257 (2001).  See VAOPGCPREC 23-
97; 62 Fed. Reg. 63604 (1997); see also, Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).  Accordingly, the RO should consider whether 
separate ratings are to be assigned to the veteran's service-
connected bilateral knee disorder based on limitation of motion 
and instability.

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to ensure that any 
notification and development action required by the VCAA is 
completed.  In particular, the notification requirements and 
development procedures set forth at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 must be fully complied with and satisfied.

2.  The veteran should again be requested to identify all sources 
of medical treatment received for his bilateral knee disorder, 
including any recurrent episodes of pain or inability to work, 
from November 2000 to the present, and that he furnish signed 
authorizations for release to VA of private medical records in 
connection with each non-VA source he identifies.  Copies of the 
medical records from all sources he identifies, not currently of 
record, should then be requested and associated with the claims 
folder.  All efforts to obtain these records should be fully 
documented, and for VA records, the VA facility should provide a 
negative response if records are not available.

3.  When the above development has been completed and any 
available evidence identified by the veteran has been obtained, 
the veteran should be scheduled for an examination of both knees 
to determine the current condition of his bilateral knee 
disabilities.  In particular, the examiner should examine both 
knees for limitation or looseness of motion and address whether 
there is ankylosis; recurrent subluxation or lateral instability, 
and if so, to what degree; dislocation; episodes of "locking" or 
popping; loose bodies; effusion; nonunion or malunion of the tibia 
or fibula; range of motion; weakness; insecurity in weight-
bearing; and arthritis.  All pertinent symptomatology and findings 
should be reported in detail.  Any indicated diagnostic tests and 
studies should be accomplished.  The claims file must be made 
available to and reviewed by the examiner.  The report prepared 
should be typed.

4.  The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the development 
of the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the event that the veteran 
does not report for the aforementioned examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.  It should also be 
indicated whether any notice that was sent was returned as 
undeliverable.

5.  After completing the above action, and any other development 
as may be indicated by any response received as a consequence of 
the actions taken in the paragraphs above, the claim should be 
readjudicated, with consideration of whether separate evaluations 
under VAOPGCPREC 23-97 are appropriate.  If the claim remains 
denied, a supplemental statement of the case should be provided to 
the veteran and his representative.  After the veteran and his 
representative have had an adequate opportunity to respond, the 
appeal should be returned to the Board for appellate review.  

No action is required by the veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



